The delegation of the Republic of Suriname 
congratulates you most warmly. Sir, upon your election to the presidency of 
the forty-seventh session of the General Assembly. You bring to that high 
post a wealth of experience and dedication, qualities that augur well for a 
successful accomplishment of the task before us. 
Allow us to thank your predecessor. His Excellency Mr. Samir Shihabi, for 
the excellent manner in which he guided the forty-sixth session of the General 
Assembly. We wish him well in his future endeavours. 
We should like to welcome and congratulate the Secretary-General of the 
United Nations on his assumption of that lofty and equally responsible 
office. He has assumed the leadership of the Organization at a very difficult 
and crucial time marked by many political changes, a time at which greater 
involvement of the Organization in international affairs is demanded. We wish 
the Secretary-General well and assure him of our fullest cooperation. 
I take this opportunity to welcome into the United Nations the newly 
independent States of Armenia, Azerbaijan, Kyrgyzstan, Kazakhstan, Moldova, 
Tajikistan, Turkmenistan, Uzbekistan, and Georgia. I should also like to 
welcome San Marino, Bosnia and Herzegovina, Croatia, and Slovenia. 
As reported to the General Assembly on previous occasions, for many years 
Suriname experienced a domestic armed struggle that brought sorrow and 
mourning to our people and restricted our possibilities for development. We 
now wish to inform the Assembly that, through patient negotiations, our 

efforts have resulted in a recently signed agreement for national 
reconciliation and development. 
From the very beginning, my Government has attached the highest priority 
to achieving reconciliation in the country, for my Government wishes to 
realize the full potential of the Surinamese people in harmony with their 
aspirations for lasting democratic stability. Negotiations were started as 
part of our conviction that peace should gradually be forged, based on a 
political understanding of the various forces involved. Moreover, peace can 
only be reached if negotiations are promoted and conducted in order to yield 
lasting results for the benefit of our people. 
We called in the assistance of the Organization of American States, 
which, under the auspices of its Secretary-General, 
Mr. Joao Clemente Baena Soares, provided support in the process of concluding 
the agreement and in demobilization. Together with his worthy representative, 
we have succeeded. Concrete results have been achieved, followed by the 
signing of a substantial agreement based on the crucial need for 
reconstruction and development and which guarantees respect for human rights. 
Today, we rejoice that reconciliation in Suriname is concrete and 
feasible. It has strengthened our determination to achieve national harmony 
and national development. We are confident that the Organization of American 
States will render its valuable support in verifying compliance with the 
agreement, so as to ensure that the established peace-agreement will be 
observed. 
 
As this body has been informed, in 1991 democracy was restored in my 
country, true to the will of the people. Yet, we must not lose sight of the 
fact that newly restored democracies such as ours are fragile, and depend to a 
considerable extent on international understanding and support. 
My Government has since then made progress in establishing a degree of 
much-needed political stability, and can now concentrate on finding solutions 
to the current grave economic crisis, and the potential social crisis, 
confronting my country. Our socio-economic problems, which have resulted in a 
sharp decline in production, increased unemployment, sharp price increases and 
a deteriorating standard of living for the majority of the population, have 
now compelled us to take serious corrective measures to halt the economic 
decline and boost economic growth. Experiences throughout the world show that 
no government can successfully carry out a programme for economic 
reconstruction and development without the fullest national and international 
support. 
My Government has decided to implement a programme for adjustment, 
recovery and growth. In this context, we have secured valuable support from 
the European Community. Furthermore, we can report to this Assembly that 
development cooperation with the Netherlands has been re-established, and that 
the signing of the framework treaty for friendship and closer cooperation has 
added a new dimension to bilateral relations between the Kingdom of the 
Netherlands and the Republic of Suriname. Thus, we are encouraged because our 
national development strategy has found a ready response from the 
international community in this crucial aspect of our democratic process. 
 
I can assure this Assembly, and with some emphasis, that in implementing 
the adjustment programme our view is that a well-balanced and consistent 
approach to the social dimensions of the programme is indispensable to its 
final outcome. 
In the past few years, forces of change have transformed the 
international political arena and profoundly changed the major balance of 
power that emerged from the Second World War. Antagonisms and hostility 
between the super-Powers have been replaced by unprecedented joint efforts and 
partnership. This has facilitated, through dialogue and by peaceful means, 
the solution of a number of regional conflicts and the settlement of others. 
We believe that the new political climate has had constructive effects in the 
world, and has enabled us to define a broader and more fully integrated role 
in international security. 
The international community is experiencing a rebirth of the United 
Nations after 45 years of existence, for the fullest use is being made of its 
peacemaking and peace-keeping potential in order to bring about just and 
lasting peace in several parts of the world. As a result of the new mandate 
of this reinvigorated Organization, our hopes are being justified that it will 
not be long before the unfolding dramas of human suffering, exploitation, 
poverty, fratricide, hunger and malnutrition, and aggressive nationalism will 
finally be banished from the planet. 
Our Organization is facing the challenge and responsibility of bringing 
about an overall and lasting settlement of various problems on the basis of 
respect for the rights of all. It must encourage States to adhere to the 
Charter, the Universal Declaration of Human Rights and other relevant 
instruments as the best means of protecting and promoting human rights. 

We support a just and lasting settlement in Central and Eastern Europe: 
we are concerned about the growing tensions and conflicts in that region, 
which endanger international peace and security. We are keeping close track 
of developments in former Yugoslavia, and take this opportunity to welcome the 
efforts of our Organization, the London Conference and the Non-Aligned 
Movement summit. 
A just and lasting settlement is necessary on the African continent, we 
are deeply concerned by the threat from the growing instability in the Horn of 
Africa caused by the conflict in Somalia. We express regret that, despite the 
signing of a cease-fire agreement, the parties involved have not abided by 
their commitments and have thus not permitted the unimpeded distribution of 

humanitarian assistance to those in need. In this respect, my delegation has 
endorsed the proposal to convene a conference on the national reconciliation, 
reconstruction and unity of Somalia which should lead to a peaceful and 
lasting political settlement of the conflict. 
My delegation strongly condemns the tragic escalation of violence in 
South Africa, which has halted the negotiating process within the framework of 
the Convention for a Democratic South Africa (CODESA). We strongly urge the 
South African regime to create a climate that is conducive to peaceful 
negotiations aimed at an agreement on the text of a new constitution based on 
a non-racial, democratic and united South Africa. 
An overall and lasting settlement is needed for the Arab-Israeli conflict 
and the Palestine issue. My Government firmly supports the ongoing peace 
process, which is aimed at reaching a just, comprehensive and durable solution 
to the question of the Middle East. 

We welcome the progress made in reaching overall settlements of the 
conflicts in Asia, particularly in Cambodia and Afghanistan. The 
establishment of the transitional Government in Afghanistan is a positive 
development towards peace, national reconciliation and reconstruction in that 
country. 
We support the efforts of the Secretary-General to reach an agreement on 
a set of fundamental principles with a view to reaching an overall agreement 
on the question of Cyprus. With regard to Latin America and the Caribbean, we 
are pleased to note that the processes of democratization, harmonization, 
reconciliation and economic integration are gradually bearing fruit. 
The agreements between the Government of El Salvador and the Farabundo 
Marti National Liberation Front mark the closing of a decade of fratricidal 
war. They will undoubtedly contribute to lasting peace and stability, which 
are imperative for the region's development. 
We express full support for the struggle of the people of Haiti to 
restore democracy and respect for human rights in their country, and for the 
efforts of the Organization of American States towards this end. 

As we advance in the decade of the '90s, the economic and social problems 
of developing countries continue to be manifold. Difficult decisions will 
therefore be needed to address the issue of international economic adjustment 
and development in order to eliminate the imbalances between the North and the 
South. 
The worsening of the economic situation and social conditions in many 
developing countries has led to a decline in the standard of living and to the 
persistence and increase of widespread poverty. The elimination of hunger and 
malnutrition, the improvement of health standards and the eradication of 
illiteracy should be issues of paramount concern in the coming decades. My 
delegation therefore holds the view that these aims can best be achieved by 
putting into motion a people-centered development process. 
It is in this context that my delegation warmly supports the convening of 
a Summit for Social Development in order to enable the international community 
to deal extensively with the complex but most important question of human 
development. 
Though no substantive commitment to new funds was made during the 
recently held Rio Conference on Environment and Development, it should be 
noted as an important achievement of the international community that a 
programme of action. Agenda 21, and the Rio Declaration have been adopted. 
The Rio Conference has clearly established the close link between environment, 
growth and development, the primary issues for the international community. 
It is as a consequence of the results of the Rio summit that during the 
current General Assembly special attention must be paid to institutional 
follow-up of the Rio Conference. In this regard, we attach great importance 
to the establishment of the Commission on Sustainable Development. This 
 
Commission must of necessity become the primary and most important forum for 
consultation and must set the trend for measures to implement Agenda 21 at 
national, regional and global levels. 
Once again I should like to emphasize that in the new international 
environment the role and function of the United Nations has become universally 
accepted. We have witnessed an increased interest in multilateralism and a 
renewal of the relevance of the United Nations and its main bodies. The 
peacemaking and peace-keeping activities of this world Organization in many 
regions have, more than at any time in the past, opened prospects for its 
greatly enhanced role in the maintenance of world peace and security. These 
activities have proved to be effective procedures, well-suited to present-day 
realities. 
The opportunities offered by the Charter in the fields of preventive 
diplomacy, fact-finding and good-offices missions should be optimally 
explored, so as to provide the Secretary-General with a suitable structure for 
the prevention and timely management of crises and conflicts. 
